 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    POLAT SARDALIYEV,                                  No. 2:19-cv-00078 JAM AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    DENIS CASIM, et al.,
15                       Defendants.
16

17          On September 17, 2019, in light of defendants’ failure to appear, this court ordered

18   plaintiff to follow the procedure for obtaining default judgment outlined by the Federal Rules of

19   Civil Procedure, which requires the plaintiff to first seek entry of default by the clerk of court

20   (Fed. R. Civ. P. 55 (a)), and then to seek an order of default judgment by submitting a properly

21   noticed motion set for hearing (Fed. R. Civ. P. 55(b)(2), Local Rule 302(c)(19), Local Rule 230).

22   On November 17, 2019, plaintiff timely moved for entry of default, and default was entered.

23   ECF Nos. 20, 21. Plaintiff simultaneously filed a motion for default judgment but did not

24   properly notice it for hearing. ECF No. 19. At the same time, plaintiff moved for an extension of

25   time to file a status report and filed the status report. ECF Nos. 17 and 18. Plaintiff explained

26   that due to his occupation as an over the road truck driver, he experiences delays in getting mail.

27   ECF No. 18 at 1.

28   ////
                                                        1
 1          Though plaintiff did not comply with the court’s order and properly notice a default
 2   judgment motion for hearing in accordance with Local Rule 230, in the interest of justice and
 3   judicial efficiency, the court will set plaintiff’s filed motion for hearing rather than require him to
 4   re-file the motion and set a hearing date. The plaintiff is cautioned that in the future, he should
 5   carefully comply with all Federal Rules of Civil Procedure, Local Rules, and court orders.
 6          It is HEREBY ORDERED that:
 7          1. Plaintiff’s motion for default judgment, ECF No. 19, is set for hearing on January 8,
 8              2020 in Courtroom 26 (AC) at 10:00 AM. Because the parties are non-local, they may
 9              appear by telephone. Arrangements for telephonic appearance may be made by
10              contacting the Courtroom Deputy, Valerie Callen, (916) 930-4199, at least two
11              business days before the hearing;
12          2. Plaintiff’s motion for an extension of time (ECF No. 18) is GRANTED for good cause
13              shown.
14   DATED: November 26, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
